Jan Fischer-Wade Allstate Life Insurance Company Phone: 402.975.6368 Email: jfis6@allstate.com VIA EDGAR TRANSMISSION September 8, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:American Maturity Life Insurance Company Separate Account AMLVA ("Registrant") File No. 811-07761 Members of the Commission: On behalf of American Maturity Life Insurance Company and American Maturity Life Insurance Company Separate Account AMLVA, we hereby submit, pursuant to Rule 30b2-1(b) under the Investment Company Act of 1940 (“1940 Act”), that the semi-annual reports for the following underlying funds for the period ended June 30, 2014, have been submitted to contract owners. Fund Company 1940 Act Registration No. Dreyfus Variable Investment Fund 811-05125 Deutsche Variable Series I 811-04257 Deutsche Variable Series II 811-05002 Janus Aspen Series 811-07736 Neuberger Berman Advisers Management Trust 811-04255 Some of the funds included in each Fund Company’s semi-annual report filings may not be available under every contract offered by the Registrant.We understand that the funds have filed or will file these reports with the Commission. You may direct any questions regarding this filing to the undersigned at (402) 975-6368. Very truly yours, /s/ JAN FISCHER-WADE Jan Fischer-Wade Senior Attorney Allstate Life Insurance Company
